              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

UNITED STATES OF AMERICA,         )      Cause No. CR-18-63-GF-BMM
                                  )
            Plaintiff,            )
  vs.                             )
                                  )      ORDER WITHDRAWING
ISAIAH STARR STANDINGROCK,        )      DEFENDANT’S MOTION TO
                                  )      SUPPRESS AND MOTION TO
            Defendant.            )      DISMISS COUNT IV OF THE
                                  )      INDICTMENT AND VACATING
                                  )      HEARING
__________________________________)

     THE DEFENDANT having filed a Motion to Withdraw Motion to Suppress

and Motion to Dismiss Count IV of the Indictment; and good cause appearing

therefor; IT IS HEREBY ORDERED that Defendant ISAIAH STARR

STANDINGROCK’s Motion to Suppress and Motion to Dismiss Count IV of the

Indictment are WITHDRAWN, and the hearing thereon set for November 20, 2018,

is VACATED.

     DATED this 14th day of November, 2018.
